DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Remarks 

Receipt of Applicant’s Amendment file on 03/08/2021 is acknowledged. The amendment includes n claims 1, 19-20 and 32 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the animation" in line 21-23 of the claim. There is insufficient antecedent basis for this limitation in the claim.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. (U.S. Pub. No. 2016/0234595) in view of Othmer (U.S. Pub. No. 2016/0214481 A1), further in view of Suskind et al. (U.S. Pub. No. 2017/0340256 A1).
Regarding claim 1, Goran teaches an electronic device configured to provide context-based digital assistance, the electronic device, comprising: 
one or more input sensor devices (paragraph [0045]); one or more output devices (See Figure 2); one or more computer processors (See Figure 2 and paragraph [0080]); and a memory containing computer program code that, when executed by operation of the one or more computer processors (paragraph [0409]-[0410]), performs an operation comprising: 
collecting information, using one or more input sensor devices, about the plurality of users of a specified social group within a physical environment  (gathering data relating to user using any suitable sensor; data source include sensors connected to a coffee shop that is local to the user and allowing the recommendation system to request data relating to the local coffee shop (e.g., how many patrons are currently in the shop based on the sensor, how many patrons are currently waiting in line to order in the shop based on the sensor, whether a group that the use is assigned is likely to visit the shop by comparing a target profile with a customer profile 
analyzing the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment (gathering data relating to user using any suitable sensor; data source include sensors connected to a coffee shop that is local to the user and allowing the recommendation system to request data relating to the local coffee shop (e.g., how many patrons are currently in the shop based on the sensor, how many patrons are currently waiting in line to order in the shop based on the sensor, whether a group that the user is assigned is likely to visit the shop by comparing a target profile with a customer profile associated with the shop, etc.), paragraph [0045]; data from one or more data sources can be used to determine the impact of a recommended action on a user’s physical or emotional state, emotion can be a mental state that is associated with physiological activity and can be influenced by internal or external environmental conditions, paragraph [0048], line 1-7; by using data relating to the user from multiple sources, a user’s physical or emotional state can be predicted, which can be used to determine whether to recommended a particular action at a given time, paragraph [0049], line 6-10), wherein the group activity comprises a domestic routine in the physical environment (See paragraph [0045], data source include sensors connected to a coffee shop that is local to the user and allowing the recommendation system to request data relating to the local coffee shop (e.g., how many patrons are currently in the shop based on the sensor, how many patrons are currently waiting in line to order in the shop based on the sensor, whether a group that the user is assigned is likely to visit the shop by comparing a target profile with a customer profile associated with the shop, etc.); data processing engine 
determining, based on tone analysis, an emotional state of at least one user of the plurality of users (See paragraph [0052], a data storage engine 122 for requesting, consolidating, storing, and/or processing data relating to a user or a group of users and a data processing engine 124 for categorizing received data (e.g., contextual data, social data, general data, etc.), selecting particular portions of data that may be indicative of a physical or emotional state of the user, and processing the selected portions of data. For example, as also shown in FIG. 2, server 120 can receive, among other things, various types of video data, text data, RFID data, ambient audio data (or keywords extracted from ambient audio data), and mobile device data);
determining, based on the emotional state, an assistive action configured to motivate the at least one user to complete a preliminary activity prior to the group activity commencing at the specified point in time (See paragraph [0049], using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular action at a given time. Moreover, changes to a user's physical 
Goran does not explicitly disclose: determining a computer generated voice to use in outputting the dialogue, the computer generated voice corresponding to a favorite fictional character of the at least one user; and executing the assistive action, which includes outputting the dialogue using the computer generated voice via the one or more output devices.
Othmer teaches determining a computer generated voice to use in outputting the dialogue, the computer generated voice corresponding to a favorite fictional character of the at 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining a computer generated voice to use in outputting the dialogue, the computer generated voice corresponding to a favorite fictional character of the at least one user into recommended action based on user mood and/or behavior of Goran.
Motivation to do so would be to include determining a computer generated voice to use in outputting the dialogue, the computer generated voice corresponding to a favorite fictional 
Goran as modified by Othmer do not explicitly disclose: retrieving an animation of the favorite fictional character of the at least one user; and executing the assistive action, which includes outputting the animation using projection and in sync with outputting the dialogue using the computer generated voice, wherein the animation and the dialogue are output via the one or more output devices.
Suskind teaches: retrieving an animation of the favorite fictional character of the at least one user (the computer-generated character will be referred to herein as a virtual companion or a SideKick, a sidekick may an existing cartoon character, such as Mickey Mouse, or may be a new character created specifically for the purpose of communicating with a particular Hero or Heroes in general, a sidekick has an associated appearance, personality, and voice, paragraph [0012]; an input is received at the guided device indicative to communicate with a character (e.g., Sidekick) presented by the guided device, for example, an image or video of character may be presented on a display of the guided device, a character may represent any persona or virtual companion for interacting with a Hero, and a Sidekick is an example of a character, the character may be a still image or may be animated, paragraph [0065], line 1-1-8, noted, the animated character is presented based on request; in conjunction with the favorite fictional character taught by Othmer as explained above, it teaches retrieving an animation of the favorite fictional character of the at least one user as claimed); and executing the assistive action, which includes outputting the animation using projection and in sync with outputting the dialogue using the computer generated voice, wherein the animation and the dialogue are output via the one or more output devices (the guiding user provides guidance via the character of the guided device, 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include retrieving an animation of the favorite fictional character of the at least one user; and executing the assistive action, which includes outputting the animation using projection and in sync with outputting the dialogue using the computer generated voice, wherein the animation and the dialogue are output via the one or more output devices into recommended action based on user mood and/or behavior of Goran.
Motivation to do so would be to include retrieving an animation of the favorite fictional character of the at least one user; and executing the assistive action, which includes outputting the animation using projection and in sync with outputting the dialogue using the computer generated voice, wherein the animation and the dialogue are output via the one or more output devices to address provide a computer-generated character that can interact with the Hero 
Regarding claim 2, Goran as modified by Othmer and Suskind teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the action is determined based on a user profile specifying user preferences (Goran teaches data from one or more data sources can be used to determine the impact of a recommended action on a user’s physical or emotional state, emotion can be a mental state that is associated with physiological activity and can be influenced by internal or external environmental conditions, paragraph [0048], line 1-7; data processing engine can use the received data to generate a baseline profile that is used to assign the user of user device to group of similar users for the particular objective or goal, paragraph [0068], line 3-6; profile relating to the user or a group of users can be generated using suitable approach, data processing engine can generate one or more profiles that are indicative of the user’s physical or emotional state for a given context, such as a typical work day, vacation day, mood and/or behavior when user device is located in the proximity of the user’s home, mood and/or behavior when user device indicates that the temperature in the proximity of user device is below 65 degree, etc., paragraph [0069]; by using data relating to the user from multiple sources, a user’s physical or emotional state can be predicted, which can be used to determine whether to recommended a particular action at a given time, paragraph [0049], line 6-10). 
Regarding claim 3, Goran as modified by Othmer and Suskind teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the one or more input sensor devices comprise at least one of a camera or a microphone (Goran teaches data source can include any suitable sensor that gather and/or provide data relating to a user, such as an image 
Regarding claim 4, Goran as modified by Othmer and Suskind all claimed limitations as set forth in rejection of claim 1, further teach wherein the one or more output devices further comprise a speaker, a video projection, or a holographic projection device (Goran teaches devices used to modify the ambient noise in a room can include devices with audio output capabilities such as television, stereo, and laptop, in some instances, such device can be associated with speakers, paragraph [0141], line 1-5; also see Fig. 9; Also see paragraph [0040], line 3-9, the mechanism can use device discovery functions to determine one or more recommended actions are connected to the mobile device or are approximate to mobile device, such as devices having a speaker that are capable of playing audio content, paragraph [0038], line 7-10; determination that a particular atmosphere should be created that affect the user’s general mood, emotional state, and/or behavioral disposition, in one particular, the atmosphere can include causing particular content to be automatically played back(e.g., a particular song that is designated as being inspirational to users)). 
Regarding claim 16, Goran as modified by Othmer and Suskind teach all claimed limitations as set forth in rejection of claim 1, further teach wherein determining the action further comprises: determining one or more dialogue actions to perform, based on the determined present situational context (Goran teaches the recommended action or output can include a content-related action (e.g., presenting text, image content, video content, audio content), paragraph [0071]; also see paragraph [0072], output recommendation system can determine that the message is to be presented in particular form (e.g., by email, text message, mobile notification, account notification, a user interface, and/or any other suitable manner) and/or at a 
As per claims 19 and 20, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. (U.S. Pub. No. 2016/0234595 A1) in view of Othmer (U.S. Pub. No. 2016/0214481 A1) and Suskind et al. (U.S. Pub. No. 2017/0340256 A1), further in view of Mosthaf (U.S. Patent No. 10,068,257 B1).
Regarding claim 5, Goran as modified by Othmer and Suskind teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose determining an identity of each of the plurality of users, by analyzing the collected information in view of predefined data corresponding to the plurality of users.
Mosthaf teaches determining an identity of each of the plurality of users, by analyzing the collected information in view of predefined data corresponding to the plurality of users (users can be recognized by an input device using physical characteristic (e.g., by facial recognition, fingerprint scanning, iris recognition, voice recognition, or other biometric identification), in one embodiment, a camera on the initiating user’s smart phone can use voice or facial recognition to identify nearby users and add them to a recommendation huddle, in another embodiment, a camera connected to a multimedia device can be used to identify nearby users visually or via audio and add them to a recommendation huddle, identification, such as facial recognition, can be provided by the input device or by transmitting appropriate information to the 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining an identity of each of the plurality of users, by analyzing the collected information in view of predefined data corresponding to the plurality of users into recommended action based on user mood and/or behavior of Goran.
Motivation to do so would be to include determining an identity of each of the plurality of users, by analyzing the collected information in view of predefined data corresponding to the plurality of users to overcome issue with separate recommendations provided for each user may not reflect the preferences of the group as a whole, and manually isolating common interests or preferences may be difficult (Mosthaf, col. 1, line 54-57).
Regarding claim 6, Goran as modified by Othmer, Suskind and Mosthaf teach all claimed limitations as set forth in rejection of claim 5, further teach wherein the one or more input sensor devices comprise one or more microphones (Goran teaches data source can include any suitable sensor that gather and/or provide data relating to a user, such as an image sensor (e.g., camera, a video recorder, etc.), an audio sensor (e.g., a microphone, a sound lever meter, etc.), paragraph [0045], line 1-5), wherein the collected information comprises an audio data collected using the one or more microphone (Goran teaches data source can include any suitable sensor that gather and/or provide data relating to a user, such as an image sensor (e.g., camera, a video recorder, etc.), an audio sensor (e.g., a microphone, a sound lever meter, etc.), paragraph [0045], line 1-5), and wherein determining the identity of each of the two or more users comprises: analyzing the audio data using one or more voice recognition techniques to determine whether the audio data corresponds to a first user profile of a plurality of user profiles (Mosthaf teaches users can be 
Regarding claim 7, Goran as modified by Othmer, Suskind and Mosthaf teach all claimed limitations as set forth in rejection of claim 6, further teach wherein determining the identity of each of the plurality of users, further comprises: upon determining that the audio data corresponds to the first user profile, determining that a user matching the first user profile is currently present within the physical environment (Mosthaf as the initiating user device identifies proximate user devices and communicates corresponding identifier to a remotely located recommendation service, the recommendation service, in turn, can communicate to the identified 
Regarding claim 8, Goran as modified by Othmer, Suskind and Mosthaf teach all claimed limitations as set forth in rejection of claim 5, further teach wherein the one or more input sensor devices comprise one or more video capture devices (Mosthaf teaches users can be recognized by an input device using physical characteristic (e.g., by facial recognition, fingerprint scanning, iris recognition, voice recognition, or other biometric identification), in one embodiment, a camera on the initiating user’s smart phone can use voice or facial recognition to identify nearby users and add them to a recommendation huddle, in another embodiment, a camera connected to 
Regarding claim 9, Goran as modified by Othmer, Suskind and Mosthaf teach all claimed limitations as set forth in rejection of claim 8, further teach wherein determining the identity of each of the plurality of users, further comprises: upon determining that the video data corresponds to the one of the second user profile, determining that a user matching a second user profile is currently present within the physical environment (Mosthaf as the initiating user device identifies proximate user devices and communicates corresponding identifier to a remotely located recommendation service, the recommendation service, in turn, can communicate to the identified user devices an invitation to join the recommendation huddle, col. 3, line 28-32; users can be recognized by an input device using physical characteristic (e.g., by facial recognition, fingerprint scanning, iris recognition, voice recognition, or other biometric identification), in one embodiment, a camera on the initiating user’s smart phone can use voice or facial recognition to . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. (U.S. Pub. No. 2016/0234595 A1) in view of Othmer (U.S. Pub. No. 2016/0214481 A1) and Suskind et al. (U.S. Pub. No. 2017/0340256 A1), further in view of Knox (U.S. Pub. No. 2017/0374414 A1).
Regarding claim 10, Goran as modified by Othmer and Suskind teach all claimed limitations as set forth in rejection of claim 1, further teach wherein determining the action further comprises: retrieving a user profile specifying user preferences of one of the plurality of users (Goran teaches data processing engine can use the received data to generate a baseline profile that is used to assign the user of user device to group of similar users for the particular objective or goal, paragraph [0068], line 3-6; profile relating to the user or a group of users can 
Knox teaches facilitating execution of the database query against the remote database to retrieve the one or more instances of media content (user profile data can be used to set parameters for the search function, for example, if user profile information indicates that a specific media variety is preferred at certain times of the day, then the search function may incorporate those parameters while surveying media content sources, paragraph [0083], line 7-15; connectedness analysis and analysis rendering may use by computerized search programs to locate media content stored on local or remote servers, web services, media content aggregators, and the like, once identified, the proposed media selection contextual data may be evaluated, rated and ranked with a combination of machine learning, artificial intelligence and/or algorithmic calculation programs that compare and measure data to determine comparative order and position based on specific attributes and parameters related to media connectedness value, 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include facilitating execution of the database query against the remote database to retrieve the one or more instances of media content into recommended action based on user mood and/or behavior of Goran.
Motivation to do so would be to include facilitating execution of the database query against the remote database to retrieve the one or more instances of media content collecting and identifying physiological data, facial expression data, and physical activity data in correlation with mea experiences can uniquely reveal a subject’s tastes and preferences or ‘connectedness’ to media content (Knox, paragraph [0014], line 1-5).
Goran as modified by Othmer, Suskind and Knox further teach: wherein executing the action using the one or more output devices further comprises outputting the retrieved one or more instances of media content using the one or more output devices (Knox teaches connectedness analysis and analysis rendering may use by computerized search programs to locate media content stored on local or remote servers, web services, media content aggregators, and the like, once identified, the proposed media selection contextual data may be evaluated, rated and ranked with a combination of machine learning, artificial intelligence and/or algorithmic calculation programs that compare and measure data to determine comparative order and position based on specific attributes and parameters related to media connectedness value, based on the search parameter inputs and one or more connectedness analysis, and probability . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. (U.S. Pub. No. 2016/0234595 A1) in view of Othmer (U.S. Pub. No. 2016/0214481 A1) and Suskind et al. (U.S. Pub. No. 2017/0340256 A1), further in view of SHAW et al. (U.S. Pub. No. 2017/0230694 A1).
Regarding claim 11, Goran as modified by Othmer and Suskind teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the retrieved one or more instances of media content comprise an interactive game, and wherein executing the action using the one or more output devices further comprises initiating playback of the interactive game using the one or more output devices.
SHAW teaches wherein the retrieved one or more instances of media content comprise an interactive game (each recommendation of the set of recommendation may be associated with a recommendation identifier, the recommendation message including recommendation identifiers, each recommendation identifier may be include at least one of: an action identifier, and an object identifier, paragraph [0025]; the object identifier may be a content identifier, the action identifier may identify an action to consume content, and the object identifier identifies the content, paragraph [0026]-[0027]; the action identifier may identify an action to launch, and a content identifier identifies one of: an email service, a game, a communication client, a uniform resource locator, paragraph [0028]; in summary recommendations can fall into two categories: (i) content on which to perform an action, such as watch, read, rate, comment, e.g. content to watch is content for consumption such as video, LC, news, Twitter, Facebook, etc. on one hand, and (ii) an action to apply, e.g., to engage with, such as email, games 3rd party applications etc. on the 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the retrieved one or more instances of media content comprise an interactive game, and wherein executing the action using the one or more output devices further comprises initiating playback of the interactive game using the one or more output devices into recommended action based on user mood and/or behavior of Goran.
Motivation to do so would be to include wherein the retrieved one or more instances of media content comprise an interactive game, and wherein executing the action using the one or more output devices further comprises initiating playback of the interactive game using the one or more output devices to avoids the mistake of averaging out the user’s changing preferences and enables the system to bring to light content that is exactly right for the moment rather than being modesty relevant (SHAW, paragraph [0018], line 6-9).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. (U.S. Pub. No. 2016/0234595 A1) in view of Othmer (U.S. Pub. No. 2016/0214481 A1) and Suskind et al. (U.S. Pub. No. 2017/0340256 A1), further in view Jeon et al. (U.S. Pub. No. 2017/0323340 A1).
Regarding claim 27, Goran as modified by Othmer and Suskind teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the executed assistive action causes the at least one user to complete the preliminary activity prior to the group activity commencing at the specified point in time, wherein the group activity commences at the specified point in time (Goran teaches using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular action at a given time. Moreover, changes to a user's physical or emotional state can be predicted based on new or updated data relating to the user from multiple sources. Even further, changes to a user's physical or emotional state can be used to evaluate whether recommended actions to devices possessed by, or located proximate to, the user may be moving the user towards a goal or objective; also see paragraph [0123], For example, an action, such as the notification prompting the user to purchase coffee from a nearby coffee shop, can be triggered based on an associated time (e.g., time of day, time of the preceding event, time until the next scheduled event begins, etc.), an action, such as the notification prompting the user to visit an orchid shop along the route to a schedule meeting, can be triggered based on location information associated with the user device, paragraph [0049]) but do not explicitly disclose: wherein the specified social group comprises a family unit, wherein the at least one user comprises a child.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the specified social group comprises a family unit, wherein the at least one user comprises a child into recommended action based on mood and/or user behavior of Goran.
Motivation to do so would be to include wherein the specified social group comprises a family unit, wherein the at least one user comprises a child to overcome issue with conventional online systems may present content items to users that are not relevant or may miss opportunities 
Goran as modified by Othmer, Suskind and Jeon further teach: 
wherein the group activity comprises a first physical activity in the physical environment, the first physical activity comprising a domestic routine (Goran teaches data source include sensors connected to a coffee shop that is local to the user and allowing the recommendation system to request data relating to the local coffee shop (e.g., how many patrons are currently in the shop based on the sensor, how many patrons are currently waiting in line to order in the shop based on the sensor, whether a group that the user is assigned is likely to visit the shop by comparing a target profile with a customer profile associated with the shop, etc.), see paragraph [0045]; data processing engine can use the received data to generate a baseline profile that is used to assign the user of user device to group of similar users for the particular objective or goal, paragraph [0068], line 3-6; profile relating to the user or a group of users can be generated using suitable approach, data processing engine can generate one or more profiles that are indicative of the user’s physical or emotional state for a given context, such as a typical work day, vacation day, mood and/or behavior when user device is located in the proximity of the user’s home, mood and/or behavior when user device indicates that the temperature in the proximity of user device is below 65 degree, etc., paragraph [0069]; can use the receive updated data to generate a current profile associated with the user to indicative of user’s current physical or emotional state, paragraph [0068], line 16-18; determining and/or providing a recommended action that may affect or impact the physical or emotional state of the user, for example, in response to comparing a current profile corresponding to the user with a target profile, output 
wherein the preliminary activity comprises a second physical activity in the physical environment (Goran teaches using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular action at a given time. Moreover, changes to a user's physical or emotional state can be predicted based on new or updated data relating to the user from multiple sources. Even further, changes to a user's physical or emotional state can be used to evaluate whether recommended actions to devices possessed by, or located proximate to, the user may be moving the user towards a goal or objective; also see paragraph [0123], For example, an action, such as the notification prompting the user to purchase coffee from a nearby coffee shop, can be triggered based on an associated time (e.g., time of day, time of the preceding event, time until the next scheduled event begins, etc.), an action, such as the notification prompting the user to visit an orchid shop along the route to a schedule meeting, can be triggered based on location information associated with the user device, paragraph [0049], noted, the visiting an orchid shop is interpreted as wherein the preliminary activity comprises a second physical activity in the physical environment);
wherein the action is determined based on a user profile specifying user preferences of one or more users of the plurality of users, the one or more users comprising a parent (Jeon teaches the action log may also store user actions taken on a third party system, such as an external website, and communicated to the online system, for example an e-commerce website may recognize a user of an online system 140 through a social plug-in enable the e-commerce website to identify the user of the online system 140, actions a user performs via an application .
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. (U.S. Pub. No. 2016/0234595 A1) in view of Othmer (U.S. Pub. No. 2016/0214481 A1), Suskind et al. (U.S. Pub. No. 2017/0340256 A1) and Jeon et al. (U.S. Pub. No. 2017/0323340 A1), further in view of Mosthaf (U.S. Patent No. 10,068,257 B1).
Regarding claim 28, Goran as modified by Othmer, Suskind and Jeon teach all claimed limitations as set forth in rejection of claim 27, further teach wherein the one or more input sensor devices comprise a camera device and a microphone device (Goran teaches data source can include any suitable sensor that gather and/or provide data relating to a user, such as an image sensor (e.g., camera, a video recorder, etc.), an audio sensor (e.g., a microphone, a sound 
Mosthaf teaches determining an identity of each of the plurality of users, by analyzing the collected information in view of predefined data corresponding to the plurality of users (users can be recognized by an input device using physical characteristic (e.g., by facial recognition, fingerprint scanning, iris recognition, voice recognition, or other biometric identification), in one embodiment, a camera on the initiating user’s smart phone can use voice or facial recognition to identify nearby users and add them to a recommendation huddle, in another embodiment, a camera connected to a multimedia device can be used to identify nearby users visually or via audio and add them to a recommendation huddle, identification, such as facial recognition, can be provided by the input device or by transmitting appropriate information to the recommendation service, identified users can be automatically added to a recommendation huddle or can be required to accept an invitation, col. 10, line 64-67 and col. 11, line 1-12). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining an identity of each of the plurality of users, by analyzing the collected information in view of predefined data corresponding to the plurality of users into recommended action based on user mood and/or behavior of Goran.
Motivation to do so would be to include determining an identity of each of the plurality of users, by analyzing the collected information in view of predefined data corresponding to the plurality of users to overcome issue with separate recommendations provided for each user may 
Goran as modified by Othmer, Suskind, Jeon and Mosthaf further teach:
wherein the collected information comprises an audio data collected using one or more microphone devices (Goran teaches data source can include any suitable sensor that gather and/or provide data relating to a user, such as an image sensor (e.g., camera, a video recorder, etc.), an audio sensor (e.g., a microphone, a sound lever meter, etc.), paragraph [0045], line 1-5), wherein determining the identity of each of the plurality of users further comprises: analyzing the audio data using one or more voice recognition techniques to determine whether the audio data corresponds to one of a plurality of user profiles (Mosthaf teaches users can be recognized by an input device using physical characteristic (e.g., by facial recognition, fingerprint scanning, iris recognition, voice recognition, or other biometric identification), in one embodiment, a camera on the initiating user’s smart phone can use voice or facial recognition to identify nearby users and add them to a recommendation huddle, in another embodiment, a camera connected to a multimedia device can be used to identify nearby users visually or via audio and add them to a recommendation huddle, identification, such as facial recognition, can be provided by the input device or by transmitting appropriate information to the recommendation service, identified users can be automatically added to a recommendation huddle or can be required to accept an invitation, col. 10, line 64-67 and col. 11, line 1-12; a user’s recommendation profile can include personal information about the user, information about the user’s interests, preferences, online activities, online purchases, viewed content, social network connections, geolocation information, device information, previously generated recommendations, queued or saved items, and the like, col. 3, line 37-45; noted, identifying users based on voice recognition being 
Regarding claim 29, Goran as modified by Othmer, Jeon and Mosthaf teach all claimed limitations as set forth in rejection of claim 28, further teach wherein the collected information further comprises video data collected using one or more video capture devices (Mosthaf teaches users can be recognized by an input device using physical characteristic (e.g., by facial recognition, fingerprint scanning, iris recognition, voice recognition, or other biometric identification), in one embodiment, a camera on the initiating user’s smart phone can use voice or facial recognition to identify nearby users and add them to a recommendation huddle, in another embodiment, a camera connected to a multimedia device can be used to identify nearby users visually or via audio and add them to a recommendation huddle, identification, such as facial recognition, can be provided by the input device or by transmitting appropriate information to the recommendation service, identified users can be automatically added to a recommendation huddle or can be required to accept an invitation, col. 10, line 64-67 and col. 11, line 1-12, noted, the use of camera to identify users is interpreted as wherein the collected information further comprises video data collected using one or more video capture devices), and wherein determining the identity of each of the plurality of users further comprises: analyzing the video data using one or more facial recognition techniques to determine whether the video data corresponds to one of a plurality of user profiles (Mosthaf teaches users can be recognized by an input device using physical characteristic (e.g., by facial recognition, fingerprint scanning, iris recognition, voice recognition, or other biometric identification), in one embodiment, a camera on the initiating user’s smart phone can use voice or facial recognition to identify nearby users and add them to a recommendation huddle, in another embodiment, a camera connected to a .
Allowable Subject Matter
Claims 31-32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments to the claims have overcome 101 rejections previously set forth in the Non-Final Office Action mailed 01/11/2021 because the modified claims limitations “retrieving an animation of the favorite fictional character of the at least one user; executing the assistive action, which includes outputting the animation using projection and in sync with outputting the dialogue using the computer generated voice, wherein the animation and the dialogue are output via the one or more output devices” that using the animated favorite fictional character in sync with dialog for performing assistive action. As described in the specification, the use of animated preferred fictional character and its in-sync dialog to stimulate for user conversation with user who is hearing impaired, do so provides a useful and entertaining digital assistant service for the users (paragraph [0043]-[0044]), which is an indicative of an 
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive in regards to the rejections of claims under U.S.C. 103. 
Regarding claim 1, applicant argues that the cited references do not disclose “Determining a computer generated voice to use in outputting the dialogue, the computer generated voice corresponding to a favorite fictional character of the at least one user; retrieving an animation of the favorite fictional character of the at least one user; and executing the assistive action, which includes outputting the animation using projection and in sync with outputting the dialogue using the computer generated voice, wherein the animation and the dialogue are output via the one or more output devices” (page 13, first paragraph). Respectfully, it is noted that Othmer teaches the virtual presenter personality data may include data describes one or more virtual presenters and how the one or more virtual presenters speak and act, a virtual presenter may include a virtual radio DJ, a virtual celebrity, a virtual television announcer, a virtual story teller, or any other virtual character that may be programmed to talk to a user, paragraph [0028], line 1-7; the virtual presenter personality may be determined based on a personality of the user, a user profile, a content interaction history, a video viewing history, and/or a user preference, for example, if the user is humorous person, a virtual comedian personality may be selected so that the personalized content may be presented in a manner that matches characteristic of a comedian, in yet another example, if the video viewing history of the user indicates that the user has watched a talked show presided by a particular host, a virtual presenter that talks and acts in a manner similar to the particular host may be selected for presenting the personalized content, paragraph [0050], line 1-9 and 12-16; if a current driving 
The rejections of claim 19 and 20 are maintained for similar reason.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168